Citation Nr: 0711050	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  97-31 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinea unguium 
pedis.  

2.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the right leg and foot.  

3.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the left leg and foot.  

4.  Entitlement to an initial compensable rating for 
alopecia.  

5.  Entitlement to an effective date earlier than 
June 24, 1998, for service connection for a mood disorder.  

6.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151.  

7.  Entitlement to an initial increased rating for bladder 
dysfunction due to pelvic/bladder resection, currently 
evaluated as 40 percent disabling.  

8.  Entitlement to an initial compensable rating for 
resection of axilla and neck lymphoma.  

9.  Entitlement to an initial increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  

10.  Entitlement to an initial increased rating for scars of 
the abdomen, currently evaluated as 10 percent disabling.  

11.  Entitlement to an initial increased rating for lung 
dysfunction, due to chemotherapy, currently evaluated as 
10 percent disabling.  

12.  Entitlement to an initial compensable rating for visual 
changes due to chemotherapy.  

13.  Evaluation of Burkitt's lymphoma to include claims for 
liver resection, ileum resection, omentectomy, bowel 
resection, peritoneum resection, right hemocolectomy, 
multiple abdominal surgeries, gallbladder resection, and 
radiological changes, currently evaluated as 100 percent 
disabling.  

14.  Entitlement to special monthly compensation (SMC) at the 
rate provided by 38 U.S.C.A. § 1114 (r)(1).  

15.  Entitlement to SMC at the rate provided by 38 U.S.C.A. 
§ 1114 (r)(2).  

16.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1985 to 
October 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and December 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The veteran 
currently resides within the jurisdiction of the Columbia, 
South Carolina RO.  

The veteran testified at a videoconference hearing before a 
Veterans' Law Judge (VLJ) in April 2004.  That VLJ is no 
longer employed by the Board and the veteran was given an 
opportunity to testify at a videoconference hearing before 
the undersigned VLJ in August 2006.  A transcript of both 
hearings is of record and associated with the claims folder.  
In March 2007, a motion to correct the August 2006 hearing 
transcript was granted, in part, pursuant to 38 C.F.R. 
§ 20.716.  Documentation clarifying corrections that were 
allowed and denied are associated with the claims folder and 
reflect the veteran's clarification of the testimony he 
presented at the August 2006 hearing.  

In August 2002, the veteran has raised the issue of 
entitlement to VA reimbursement for medical expenses and 
entitlement to VA reimbursement for treatment paid for his 
service-connected alopecia.  Those issues are not 
inextricably intertwined with the issues on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  These issues 
are referred to the RO for whatever development is deemed 
appropriate.  

The issues of evaluation of bladder dysfunction due to 
pelvic/bladder resection, resection of axilla and neck 
lymphoma, tinnitus, lung dysfunction due to chemotherapy, 
visual changes due to chemotherapy, all as secondary to the 
service-connected disability of Burkitt's lymphoma; 
evaluation of abdominal scars; evaluation of Burkitt's 
lymphoma, to include claims for liver resection, ileum 
resection, omentectomy, bowel resection, peritoneum 
resection, right hemocolectomy, multiple abdominal surgeries, 
gallbladder resection, and radiological changes; entitlement 
to SMC at the rate provided by 38 U.S.C.A. § 1114 (r)(1) and 
(r)(2); and service connection for peripheral neuropathy of 
the upper extremities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.Tinea unguium pedis did not occur in service or for many 
years since service.  

2.  Tinea unguium pedis is not due to, nor is it a result of 
or aggravated by a service-connected condition.  

3.  Right leg and foot peripheral neuropathy is manifested by 
no sensation to pinprick and absent ankle jerks; no more than 
incomplete severe paralysis is shown.  

4.  Left leg and foot peripheral neuropathy is manifested by 
no sensation to pinprick and absent ankle jerks; no more than 
incomplete severe paralysis is shown.  

5.  Alopecia, prior to August 2002, is manifested by no 
exfoliation, exudation, itching, or scarring of the head.  

6.  Alopecia, since August 2002, is productive of no scarring 
and hair loss limited only to the scalp.  

7.  The veteran filed a claim for a mood disorder secondary 
to a medical condition that was received by VA on 
July 6, 1998.  

8.  By rating decision of December 1998, service connection 
was granted for mood disorder with depressive features, 
secondary to service-connected Burkitt's lymphoma, effective 
June 24, 1998.  

9.  The veteran does not have a specific additional 
disability as a result of hospital care, medical or surgical 
treatment, or an examination furnished by the VA.  


CONCLUSIONS OF LAW

1.  Tinea unguium pedis was not incurred in, or aggravated by 
service, nor is it secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 
C.F.R. §§ 3.303,  3.310 (2006).  

2.  The criteria for an initial rating in excess of 
20 percent for right leg and foot peripheral neuropathy have 
not been met.  38 U.S.C.A. § 1155, (West 2002);
 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8522 (2006).

3.  The criteria for an initial rating in excess of 
20 percent for left leg and foot peripheral neuropathy have 
not been met.  38 U.S.C.A. § 1155, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8522 (2006).

4.  The criteria for an initial compensable rating for 
alopecia have not been met.  
38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 
4.124a, Diagnostic Codes 7800, 7806 (prior to August 2002), 
7830, 7831 (since August 2002).  

5.  An effective date earlier than June 24, 1998, for the 
grant of service connection for mood disorder with depressive 
features, secondary to service-connected Burkitt's lymphoma, 
is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(b)(2) (2006).

6.  The criteria to establish compensation benefits under 
38 U.S.C.A. § 1151, for additional disability claimed to have 
arisen from treatment by VA have not been met.  38 U.S.C.A. 
§ 1151 (West 1991), 38 C.F.R. §§ 3.358, 3.800 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The RO sent letters to the veteran in March 2001, July 2001, 
June 2003, December 2004, and July 2005, which asked him to 
submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claims.  In accordance with the 
duty to assist, the letters informed the veteran what 
evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claims.  The letters also explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was not accomplished in this 
case, as the claims were initiated prior to the 
implementation of the VCAA.  However, proper VA process was 
eventually performed as to the claims.  In March 2001, the 
veteran received specific notice of what was needed for his 
service connection for tinea unguium pedis claim.  In June 
2003, notice indicating what the veteran needed to show for 
compensation benefits under 38 U.S.C.A. § 1151, was provided 
to him. He had numerous opportunity to respond to these 
notices with the submission of new evidence and his testimony 
provided at hearings on behalf of these claims.  Despite 
untimely notice provided on these issues, the Board finds no 
prejudice to the veteran in this regard.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The Board concludes that 
to proceed to a decision on the merits would not be 
prejudicial to the appellant in this instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The veteran was notified 
in June 2006.  

By rating decision of April 1998, service connection was 
granted for peripheral neuropathy of left and right leg and 
foot.  By rating decision of December 1998, service 
connection was granted for a mood disorder and diffuse 
alopecia.  The RO, in all instances, assigned disability 
ratings and effective dates.  As set forth in Dingess, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven."  The Court further 
held in Dingess that when a claim has been proven, the 
purpose of section 5103(a) has been satisfied and notice 
under its provision is no longer applicable.  Because the 
aforementioned claims for service connection have been 
granted, i.e., proven, and he was assigned an initial 
disability rating and an initial effective date, section 
5103(a) notice is no longer applicable.  Even if section 
5103(a) notice was still applicable, the veteran has provided 
no evidence showing he was prejudiced by not receiving timely 
notice of the type of information and evidence needed to 
establish a disability rating and an effective date.  The 
Board finds no such prejudice, as he was provided this 
information in June 2006.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claims not already of record, or attempted 
to be located, or requested by VA.  There are no known 
additional records to obtain.  The veteran was scheduled for 
VA examinations.  A hearing was offered, and held before a 
VLJ in April 2004.  That VLJ is no longer employed by the 
Board and the veteran was offered another hearing.  He 
accepted the hearing and testified before the undersigned VLJ 
at a videoconference hearing in August 2006.  

The Board has received voluminous additional evidence from 
the veteran, much of it duplicative, and all of it has been 
reviewed in connection with these claims.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II. Service Connection 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected 38 C.F.R. § 3.310(b) (2006).  While 38 C.F.R. 
§ 3.310(b) as stated here was added to the regulation 
effective October 10, 2006, it does not change the existing 
law, it merely puts into the regulation that which is now 
existing case law.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (Service connection is permitted for aggravation of a 
non-service-connected disability caused by a service-
connected disability).  

In this case, the veteran's service medical records are 
devoid of findings, treatment, or diagnosis, of tinea unguium 
pedis.  After service, there was no medical evidence of tinea 
unguium pedis until many years later, in October 1998.  
During a VA treatment examination at that time, the veteran 
gave a history of lymphoma and indicated that he then had 
problems with a fungal toenail infection.  Tinea unguium 
pedis was diagnosed.  However, the examiner did not associate 
the condition with the veteran's service-connected lymphoma.  

In April 2005, the veteran underwent VA examination.  It was 
noted that the veteran had onychomycosis of the toes.  He 
complained because his toenails were unsightly, at times, 
tender, and because he had liver disease, Lamisil by mouth 
had not been a treatment option.  Physical examination 
revealed three toenails on the left foot and two toenails on 
the right foot showed evidence of onychodystrophy, 
discoloration, and subungual debris.  The assessment was 
onychomycosis.  The examiner indicated that this was a very 
common disease seen in both immunocompromised and 
immunocompetent patients; therefore, according to the 
examiner, it was impossible to state whether this fungal 
infection of the toenails was caused or aggravated by the 
veteran's Burkitt's lymphoma or associated chemotherapy.  

In order to warrant secondary service connection, there must 
be a finding that the foot fungus was due to, the result of, 
or aggravated by, a service-connected disability.  That has 
not been shown.  The only evidence that his tinea unguium 
pedis is due to service or secondary to his service-connected 
lymphoma or the chemotherapy used for its treatment, is the 
veteran's statement.  Unfortunately, he does not have the 
medical expertise to make those findings.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, service 
connection is not warranted on a direct basis or as secondary 
to a service-connected disability.  


III.  Initial Ratings

Service connection was established for peripheral neuropathy 
of the right leg and foot and left leg and foot by rating 
decision of April 1998.  A 10 percent rating was assigned, 
for each extremity, effective from September 1997.  By rating 
decision of June 2001, the ratings were increased to 
20 percent, for each extremity, effective September 1997.  
This evaluation has been in effect to this date.  

Service connection for diffuse alopecia was established by 
rating decision of December 1998.  A noncompensable rating 
was assigned, effective October 1998.  This evaluation has 
been in effect to this date. 

Both of these appeals are the result of dissatisfaction with 
initial ratings.  

Fenderson v. West, 12 Vet. App. 119 (1999), distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

a. peripheral neuropathy

The veteran and his representative assert, in essence, that 
the veteran's peripheral neuropathy of the right leg and foot 
and left leg and foot are more severe than the current 
evaluation reflects.  He maintains that he wears leg braces 
as a result of his peripheral neuropathy.  He also complains 
of increased weakness in both extremities.  

Diagnostic Code 8522 addresses the superficial peroneal 
nerve, which relates to eversion of the foot.  Under 
Diagnostic Code 8522, a zero percent evaluation may be 
assigned for mild incomplete paralysis of the 
musculocutaneous nerve.  A 10 percent evaluation requires 
moderate incomplete paralysis.  A 20 percent evaluation 
requires severe incomplete paralysis.  A 30 percent rating 
requires complete paralysis with eversion of the foot 
weakened.  See 38 C.F.R. § 4.124a, Diagnostic Code 8522.   

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.  

In this case, the veteran's peripheral neuropathy is 
evidenced by his decreased sensation in both feet.  A 
February 1998, VA examination report showed that the veteran 
experienced diminished vibratory sensation of his toes and 
strikingly depressed sensation to pinprick, from his ankles 
to his feet, to include his toes.  In an October 2000 VA 
treatment report, there was no sensation to pinprick for 
either lower extremity.  He continued to complain of numbness 
in both legs.  In a May 2005, VA examination, his muscle bulk 
and tone of the lower extremities was fairly normal.  
However, he had diminished bulk in the distal feet with 
wasting of the intrinsic muscles of the feet.  There was no 
atrophy.  Ankle jerks were absent, and toes were downgoing.  
On sensory examination, the examiner noted hypesthesia to 
pinprick, light touch, vibratory sensation, and temperature 
sensation to the mid calves posteriorly and the mid tibias 
anteriorly.  It was noted that he wore knee braces due to 
laxity of the joints which was a separate problem from the 
diminished sensation in his feet.  The diagnostic impression 
was that the veteran had diminished sensation in the distal 
legs following chemotherapy for his service-connected 
lymphoma.  No nerve conduction studies were done and the 
veteran declined to have them.  

An April 2006 EMG was performed by VA.  It showed normal 
amplitude and latencies for all nerves examined with the 
exception of abnormal bilateral H-reflexes of uncertain 
significance.  There was normal muscle tone and mass and 
sensory was intact for all modalities in the upper and lower 
extremities.  The examiner found that the neurological 
examination and EMG findings were not diagnostic for 
peripheral neuropathy.  He also had a VA aid and attendance 
examination in May 2006.  It was noted that he used Canadian 
crutches for assistance in walking.  Physical examination 
revealed 2+ peripheral pulses in all extremities.  He also 
had full range of motion of all joints of the lower 
extremities.  He had intact soft touch to all dermatomes of 
the upper part of the lower extremities to the knees; 
however, he had decreased sensation in both lower extremities 
from the knees to the foot.  He had 2+ deep tendon reflexes 
of the upper and lower extremities.  He was able to ambulate 
without the assistance of another person from the parking lot 
to the waiting area and from the waiting area to the 
examination room.  The veteran also testified at 
videoconference hearing in August 2006, that he suffered from 
weakness of both extremities and that he wore braces as a 
result of his peripheral neuropathy.  

After a total review of the evidence of record, the veteran's 
claim for an increased rating for the initial rating for 
peripheral neuropathy of the right and left leg and foot is 
not warranted.  The knee braces, as noted in the May 2005 VA 
examination, were not for use for his peripheral neuropathy 
of the lower extremities.  Those braces were for use for an 
unrelated disability which was laxity of the joints.  The 
April 2006 neurological examination and EMG findings were not 
diagnostic for peripheral neuropathy.  Complete paralysis 
with eversion of the foot weakened, necessary for an 
increased rating, is not shown.  The 20 percent rating for 
each lower extremity, adequately compensates the veteran for 
the disability exhibited by both his peripheral neuropathy of 
the right and left leg and foot.  Therefore, an increased 
initial rating for neither the veteran's service-connected 
right nor left peripheral neuropathy of the leg and foot is 
warranted.  


b.  alopecia 

The veteran and his representative contend, in essence, that 
the veteran's alopecia is more severe than the current 
noncompensable evaluation reflects.  

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002. See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Accordingly, the Board will review both the pre- and post-
August 30, 2002 rating criteria to determine the proper 
evaluation for the veteran's skin disability.  VA's Office of 
General Counsel has determined that the amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00.  The veteran was made aware of these revisions in the 
July 2005 supplemental statement of the case.  

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. Conjectural analogies will be avoided, 
as will the use of analogous ratings for conditions of 
doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20  In every 
instance where the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.  

Prior to the change in regulation, the veteran's diffuse 
alopecia was rated as eczema.  

Under Diagnostic Code 7806, the prior rating criteria for 
eczema, with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, warranted 
a noncompensable rating.  Eczema with exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, was rated as 10 percent disabling.  Eczema with 
exudation or constant itching, extensive lesions, or marked 
disfigurement, was rated as 30 percent disabling.  Finally, 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or when exceptionally 
repugnant, was rated as 50 percent disabling.  

The veteran's alopecia could also have been rated under 
Diagnostic Code 7800.  Under Diagnostic Code 7800 (2002), 
pertaining to disfiguring scars of the head, face, or neck, a 
slight disfiguring scar of the head, face, or neck warranted 
a non-compensable (zero percent) evaluation.  A moderate 
disfiguring scar of the head, face, or neck warranted an 
evaluation of 10 percent.  An evaluation of 30 percent 
required a severe disfiguring scar of the head, face, or 
neck, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.

Since the change in criteria, alopecia is now found in the 
Schedule for Disability Ratings.  

Under Diagnostic Code 7831, alopecia areata, a noncompensable 
rating is warranted for loss of hair limited to scalp and 
face.  In order to warrant a 10 percent rating, there must be 
loss of all body hair.  

Under Diagnostic Code 7830, scarring alopecia affecting less 
than 20 percent of the scalp is rated noncompensable.  
Scarring alopecia affecting 20 to 40 percent of the scalp 
warrants a 10 percent rating.  In order to warrant a 20 
percent rating, scarring alopecia must affect more than 40 
percent of the scalp.   

A thorough review of the medical evidence of record to 
include private medical reports submitted by the veteran from 
Bosley Medical, VA treatment report dated October 1998, VA 
examination reports of October 2000 and April 2005, and 
testimony from an August 2006  videoconference hearing, shows 
that the veteran's alopecia is  appropriately rated as 
noncompensable.  

In October 1998, the veteran's treatment report diagnosed the 
veteran with diffuse alopecia, secondary to chemotherapy.  
Propecia was prescribed.  

The veteran underwent a VA examination in October 2000.  He 
complained of periods of time that his hair was falling out 
and periods of recovery.  Physical examination revealed a 
rather heavy growth of very black scalp hair, though there 
was some thinning of hair at the crown of his skull and some 
temple balding.  The examiner indicated that the veteran's 
scalp was not much different than when he saw the veteran two 
years prior to the examination.  He had normal axillary and 
normal genital hair.  There was no hair on his chest.  His 
beard hair was shaved and was normal.  The diagnosis was 
essentially normal scalp hair at the time of the examination 
except for some thinning at the crown of his head and normal 
temple balding, for which he was receiving medication called 
finasteride.  

In April 2005, the veteran underwent VA examination.  The 
veteran was seen complaining that after he underwent 
chemotherapy, his hair never fully grew back.   Physical 
examination revealed thinning of hair in an androgenic 
pattern with follicular loss, anteriorly.  No scarring 
process or scaling was noted.  The assessment was likely 
androgenic alopecia and no evidence of scarring alopecia.  

The veteran testified at a videoconference hearing in 
August 2006.  He indicated that he was sent to the Bosley 
Hair Restoration Clinic by VA and he was evaluated at that 
time.  He also testified that when he underwent chemotherapy, 
he lost all of his hair all over his body.  

Prior to August 2002, the veteran's alopecia, which was rated 
by analogy, was appropriately rated as noncompensable.  The 
veteran had an essentially normal scalp with no findings of 
exfoliation, exudation or itching shown.  The veteran could 
also be rated under disfiguring scars of the head.  However, 
there was no medical evidence that showed that he had any 
scars of the head, and therefore, a noncompensable rating 
would still be awarded under Diagnostic Code 7800.  

Since August 2002, the veteran's alopecia, which now has an 
appropriate diagnostic code, still warrants a noncompensable 
rating.  There is no medical evidence since August 2002 
showing that the veteran has any evidence of scarring 
alopecia.  Therefore, he warrants a noncompensable rating 
under Diagnostic Code 7830.  Under Diagnostic Code 7831, the 
veteran still warrants a noncompensable rating.  In order to 
warrant a compensable rating, the veteran must have loss of 
all body hair.  The veteran has growth of his hair on his 
head, on his genital area, and also of his axilla.  No 
evidence of record shows that he is without hair all over his 
body, necessary for a compensable rating.  Additionally, 
there is no evidence of scarring alopecia affecting 20 to 40 
percent of the scalp.  Therefore, the veteran's alopecia is 
appropriately rated as noncompensable.  Based on the 
foregoing, the veteran warrants no more than a noncompensable 
rating prior to and since the August 2002 change in rating 
criteria.  


IV.  Earlier effective date

The veteran and his representative contend, in essence, that 
an effective date earlier than June 24, 1998 for the grant of 
service connection for a mood disorder with depressive 
features, secondary to service-connected Burkitt's lymphoma, 
is warranted in this case.  He states that his grant of 
service connection for a mood disorder with depressive 
features, secondary to service-connected Burkitt's lymphoma, 
should be awarded from the date of his separation from 
service, as he has had the disorder since the day he began 
fighting for his disability upon discharge from service.  The 
veteran maintains that no one told him that treatment for a 
mental disorder and the ability to file a claim for that 
disorder was available to him.  He maintains that this was 
not revealed to him as a cover-up to save VA money.   

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2006).  These 
provide, in pertinent part, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date for the 
grant of service connection is the day following the date of 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).

In this case, the veteran initially filed a claim for 
entitlement to service connection for a mood disorder with 
depressive features, secondary to service-connected Burkitt's 
lymphoma in July 1998.  By rating decision of December 1998, 
service connection for mood disorder with depressive 
features, secondary to service-connected Burkitt's lymphoma 
was granted, and awarded a 50 percent rating, effective 
June 24, 1998, the date of treatment in the VA Mental Health 
clinic.  By rating decision of June 2001, his rating for mood 
disorder was increased to 70 percent, still effective June 
24, 1998.  In a 2004 Board decision a 100 percent rating was 
assigned.  The RO effectuated the Board's assigned higher 
rating, effective from June 24, 1998.

As noted, the regulations require that the effective date of 
the award of service connection is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
There is medical evidence that shortly after service, in 
October 1986, the veteran was hospitalized for a stomach 
obstruction by VA.  At that time, there was some concern that 
he was having a major depression episode and the Psychiatric 
Service was consulted.  He was found to have a situational 
depression and no further treatment was sought at that time.  
In 1991, the veteran was seen on an initial basis and tested 
by VA Psychology Service for a short period of time from 
September 1991 to October 1991.  

The veteran did not request service connection for mood 
disorder with depressive features, secondary to service-
connected Burkitt's lymphoma until July 6, 1998.  The veteran 
argues that he had a service-related psychiatric disorder 
prior to the assigned effective date and that he received 
some treatment for the condition prior to the assigned 
effective date.  To the extent that the veteran claims he was 
treated for his psychiatric disorder prior to the effective 
date assigned, the Board notes that the date of a treatment 
record, prior to the filing of a claim for service 
connection, does not properly govern the effective date of 
the award of service connection and compensation.  Dates of 
treatment records do not constitute informal claims when 
service connection has not yet been established.  See 38 
C.F.R. § 3.157; Lalonde v. West, 12 Vet.App. 377 (1999).

There is no evidence of record that shows that the veteran 
made a claim for this disorder prior to July 1998.  In this 
case, the veteran was awarded service connection for mood 
disorder effective June 24, 1998, 2 weeks prior to his claim, 
and this was based on the date he was diagnosed with the 
disorder.  The RO erred in assigning a rating based on the 
date of treatment.  As stated above, the date of treatment 
records do not constitute informal claims when service 
connection has not been established.  The Board, however, 
will not disturb the earlier effective date assigned in this 
regard.  

In the instant case, the record shows the veteran was 
released from active service in October 1986.  His initial 
claim for service connection was first received by the RO in 
July 1998.  The file discloses no earlier formal or informal 
claims of service connection.  See 38 U.S.C.A. § 5101; 38 
C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 
(1993).  It should be remembered that even an informal claim 
must be in writing, and there is no such claim prior to July 
1998.  See Rodriquez v. West, 189 F.3d 1351 (Fed.Cir. 1999).

As the file demonstrates that the earliest claim for service 
connection was received by the RO in July 1998, more than a 
year after service, an effective date prior to June 24, 1998 
for the award of service connection and compensation is not 
warranted.  As noted, the RO has erroneously assigned an 
earlier effective date of June 24, 1998.  As a matter of law, 
there is no entitlement to an even earlier effective date.  
Thus, the claim for an earlier effective date must be denied. 


IV.	Compensation pursuant to 38 U.S.C.A. § 1151

The veteran and his representative contend, in essence, that 
compensation is warranted for numerous claimed disorders, 
pursuant to the provisions of 38 U.S.C.A. § 1151.  He claims 
that he has additional disability for every disorder that he 
is in receipt for service connection, and those for which he 
has not received service connection.  He claims that he has 
not received good medical care for his service-connected 
disabilities, VA has failed to treat his service-connected 
disabilities, VA has denied medical equipment, VA has failed 
to fill prescriptions, his constitutional rights have been 
violated, and VA has failed to reimburse him for outside 
treatment for eye surgery and alopecia surgery.  

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed after October 1, 1997, a claimant is 
required to show fault or negligence in medical treatment.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault).  
Since the veteran filed his claim in August 1997, he is not 
required to show fault of negligence on the part of VA.  

Compensation pursuant to 38 U.S.C.A. § 1151 in this case must 
be denied, as the veteran has not provided evidence of a 
specific additional disability sustained as a result of 
training, hospital care, medical or surgical treatment, or 
examination furnished by VA.  A claim must specifically 
identify the benefit sought.  See 38 C.F.R. § 3.155.

At the outset, it important to note that in those instances 
wherein the veteran has been awarded service-connection, he 
already receives compensation, and any additional rating 
would be awarded via an increased rating claim and not by the 
provisions of 38 U.S.C.A. § 1151.  In this regard, the 
veteran claims that he did not receive good mental care and 
he claims that he has not received appropriate treatment for 
his alopecia or his vision changes.  Since he is presently 
service-connected for these conditions, these claims, 
specifically, are appropriately adjudicated as increased 
rating claims.  As he has already received service connection 
for these three disorders and many others, those conditions 
are not considered "additional disability."

Additionally, in his April 2004 videoconference hearing, and 
throughout his claim, the veteran raised the issues of 
reimbursement for medical equipment and reimbursement for 
medical treatment that he believes he should be compensated 
for by VA.  He stated that he should be awarded compensation 
benefits for medical equipment such as a whirlpool hot tub, 
and surgical treatment such as eye surgery and hair 
transplantation.  These too, are not the basis for a claim 
for compensation under the provisions of 38 U.S.C.A. § 1151.  
In this regard, there is no assertion or evidence of a 
specific additional disability due to VA treatment.  

During the veteran's August 2006 videoconference hearing, the 
undersigned VLJ specifically asked the veteran what 
additional disabilities he had incurred as a result of VA 
treatment.  The veteran indicated that he was refused medical 
care, appointments were made and cancelled by VA, VA failed 
to fill prescriptions, and that as a result, some of his 
conditions worsened.  As previously stated, those conditions 
for which the veteran is service-connected, an increased 
rating claim is the appropriate route, and not a claim based 
on the provisions of 38 U.S.C.A. § 1151.  Further, for those 
disorders for which the veteran is not service-connected, the 
veteran has not specifically identified those disorders that 
he believes have resulted in additional disability as a 
result of lack of VA treatment.  In this regard, he has 
failed to state a claim upon which relief can be granted.  

Finally, the veteran asserts that he should be awarded 
compensation for criminal abuse, criminal misconduct, 
malpractice, and violation of his constitutional rights by 
VA.  The Board has reviewed the arguments presented by the 
veteran and his requests set forth above.  Unfortunately, the 
Board is constrained by the laws and regulations made by 
Congress and set forth in Title 38 of the U.S. Code and the 
accompanying regulations, and thus, this is not an 
appropriate forum to address such matters.  These claims are 
also not properly addressed under the provisions of 
38 U.S.C.A. § 1151.

In sum compensation for the provisions of compensation 
pursuant to 38 U.S.C.A. § 1151, is not warranted.  


ORDER

Service connection for tinea unguium pedis is denied.  

An initial increased rating for peripheral neuropathy of the 
right leg and foot is denied.  

An initial rating for peripheral neuropathy of the left leg 
and foot is denied.  

An initial compensable rating for alopecia is denied.  

An effective date earlier than June 24, 1998, for service 
connection for a mood disorder is denied.  

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 is denied.


REMAND

Further development is necessary in this case.  

The veteran has claimed increased initial ratings for bladder 
dysfunction due to pelvic/bladder resection, resection of 
axilla and neck lymphoma, tinnitus, lung dysfunction due to 
chemotherapy, visual changes due to chemotherapy, scars, 
abdomen; evaluation of Burkitt's lymphoma, to include claims 
for liver resection, ileum resection, omentectomy, bowel 
resection, peritoneum resection, right hemocolectomy, 
multiple abdominal surgeries, gallbladder resection, and 
radiological changes; entitlement to SMC at the rate provided 
by 38 U.S.C.A. § 1114 (r)(1); and service connection for 
peripheral neuropathy of the upper extremities.  On his Form 
9 when he appealed the denial of these claims, he indicated 
that he desired a videoconference hearing regarding these 
issues.  He warrants such a hearing.  38 C.F.R. § 20.700 (e) 
(2006).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a videoconference hearing for 
the veteran.  He should be notified of 
the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(e) 
(2006). 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


